Citation Nr: 9935442	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  93-22 519	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas

THE ISSUE

Entitlement to an increased rating for residuals of 
circumcision, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to January 
1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

In January 1998, the Board denied the veteran's claim for an 
increased rating for residuals of circumcision.  Thereafter, 
the veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (Court).  In response to a March 
1999 Joint Motion ("Joint Motion") requesting items of 
relief to include vacating the Board's January 1998 
disposition of the above-cited increased rating claim and 
remanding such claim for development to include affording the 
veteran opportunity to "submit additional evidence and 
argument" relative to such claim, the Court so ordered the 
same.  [citation redacted].   

Thereafter, the appeal was returned to the Board.

REMAND

With respect to the veteran's claim for an increased rating 
for residuals of circumcision, the Board finds that such 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  Concerning such claim, 
the above-cited Joint Motion included narrative to the effect 
that inherent in such claim was an inferred issue of 
entitlement to special monthly compensation (SMC) predicated 
on the loss, or loss of use, of a creative organ in 
accordance with the provisions of 38 U.S.C.A. § 1114(k) (West 
1991) and 38 C.F.R. § 3.350 (1999).  In consideration of the 
same, then, the Board is of the opinion that the SMC aspect 
of the certified increased rating issue should be adjudicated 
by the RO before further appellate action relative to the 
related increased rating claim ensues.  As to the claim for 
an increased rating for residuals of circumcision per se, the 
Board is of the view that pertinent examination by VA, as 
specified in greater detail below, should be accomplished 
preliminary to further Board action.  Finally, in a June 1999 
item of correspondence from his representative, the veteran 
has requested that he be afforded a personal hearing at the 
RO.  Further development to facilitate the accomplishment of 
the above-addressed matters is, accordingly, specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a personal hearing at the RO at the 
earliest date possible.

2.  The RO should contact the veteran 
concerning the following matters:

a.  To request that he specify the 
names, addresses and approximate 
dates of treatment relating to any 
health care provider, other than the 
VA Medical Center in Little Rock, 
Arkansas, who may possess clinical 
evidence, not currently of record, 
which he feels would be helpful to 
his appeal relative to the issue on 
the title page.  Thereafter, in 
light of the response received and 
after obtaining any necessary 
authorization, the RO should take 
appropriate action to obtain copies 
of any clinical records indicated.  
In any event, the RO should take 
appropriate action to obtain copies 
of all records reflecting inpatient 
or outpatient treatment rendered the 
veteran since January 1997 at the VA 
Medical Center in Little Rock, 
Arkansas.

b.  To inform the veteran of his 
opportunity to submit 'additional 
evidence and argument' pertaining to 
any aspect of his certified claim 
for an increased rating for 
residuals of circumcision. 

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a specialist in urology, if available, 
to ascertain the current severity of the 
veteran's service-connected residuals of 
circumcision.  Any special diagnostic 
studies deemed necessary should be 
performed, and the claims folder should 
be made available to the examiner for 
review prior to the examination.  

4.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the veteran's claim for an 
increased rating for residuals of 
circumcision, with consideration, 
relative to such claim, of entitlement to 
SMC predicated on the loss, or loss of 
use, of a creative organ.

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, the veteran and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case (SSOC).  The SSOC should include 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




